DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
The effective filing date of the claims is 16 January 2016 is when the Applicant field the CIP which introduced the motion sensors. 
Response to Arguments
Applicant's arguments filed 25 June 2022 have been fully considered but they are not persuasive. The applicant does not provide remarks for why the amendments to claim 87 overcomes the art. The Applicant only provides arguments for claims 1 and 88. Claim 87 does not have the limitations argued. Therefore, the applicant has not apprised the Examiner of an error. 
Additionally, the Examiner notes that another non-complaint could have been sent as the applicant did not argue the obvious double patenting rejection. The Applicant is directed to MPEP 804 which states, inter alia:
A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321 in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional. As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance.
However, in the interest of compact prosecution, the Examiner has merely repeated the rejection instead of sending a second non-compliance. 
Drawings
The drawings were received on 26 January 2022.  These drawings are acceptable.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms the filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 3-13, 16-24, 26-27, 29, 32-37, 39-40, 42-45, 48, 50-66, 68-69, 78-81, 87-88 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,500,954. Although the claims at issue are not identical, they are not patentably distinct from each other because the application claims are merely broader than the patent claims. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993). Additionally, the application claims have some limitations that are not explicitly recited in the ‘954 Patent. However, these limitations are just directed to choosing a specific motion sensor with its inherent functional capabilities these limitations are obvious engineering design choices in view of the ‘954 patent. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3-13, 16-24, 26-27, 29, 32-37, 39-40, 42-45, 48, 50-66, 68-69, and 78-81 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement the claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention the limitations in the claims are not recited in the specification the Examiner provides a non-exhaustive list of the new matter:
In re claim 1, it appears the application is claiming broadly a processor and plurality of sensor and then further specifying the specific sensors that are encompasses by “a plurality of sensors”. However it is new matter because the applicant has not disclosed that the proximity, fire/explosion, or leak sensor can also sense motion as presently claimed. 
In re claim 11, the limitation is new matter. Paragraph 43 of the PG/Pub does not support this limitation. Particularly but not limited to the predetermined based on vehicle type. 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-13, 16-24, 26-27, 29, 32-37, 39-40, 42-45, 48, 50-66, 68-69, and 78-81 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In re claims 1, “a processor” and “a plurality of sensor configured to detect motion” are introduced. Then the claim recites 4 distinct sensors (proximity, fire/explosion, leak, motion) and a logic circuit or processor. It is not clear what the relationship is between the first processor and plurality of sensors first introduced. The examiner also notes that the specification does not state that all of these distinct sensor can sense motion, rather that is specific to the motion sensors not all of the sensors. 
This list is not exhaustive. All of the unclear terms must be corrected the Applicant’s cooperation is requested. As a general rule the applicant should introduce a term and refer back to that term using the exact same language to make it clear what structure is being referred to. 
Claim Rejections - 35 USC § 102/103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claim(s) 87 is/are rejected under 35 U.S.C. 102(b) as being anticipated by 2012/0095920 (McQuade) or alternatively under 35 U.S.C 103(a) as obvious over McQuade in view of 2014/0182561 (Ibizugbe).
In re claims 87, McQuade discloses a compressed or liquefied gas vehicle safety system configured to detect excessive motion of a vehicle while fueling or transferring compressed or liquid fuels comprising
one or more motion sensors (“motion sensors” para.32, 36) configured to sense motion of said vehicle (inherent capabilities of a device entitled “motion sensor”, applicants’ sensors are no more specially configured than what is disclosed by McQuade) and 
a logic circuit (para.47 processor or custom circuit, also could be the inherent workings and logic programmed into the processor) or processor (“fuel island processor”) cooperating with said sensors to either cease transfer of said compressed or liquid fuel or disconnect said vehicle from a fueling or fuel transfer system (at least paras.32, 36, 62) and to cease fueling, if said motion is greater than a threshold (at least paras.32,36,62).
The Applicant is remined of MPEP 2115 which states, inter alia, the material worked upon does not limit apparatus claims. Here the material worked upon is a compressed gas or liquefied gas. This gas is only the material worked upon by the positively recited safety system. 
Alternatively, assuming the compressed gas or liquefied fuel limitations have patentable weight, McQuade fails to explicitly disclose the system is used for compressed or liquified gases. However, Ibizugbe teaches another safety system for compressed gas (“CNG”, see abstract). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to utilize the teachings of Ibizugbe in McQuade for the purpose of ensuring safety of refueling no matter what fuel is used for the vehicle being refueled. 
Conclusion
Claims 1, 3-13, 16-24, 26-27, 29, 32-37, 39-40, 42-45, 48, 50-66, 68-69, 78-81, 88 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) and/or obvious double patenting set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  none of the prior art of record, alone or in combination discloses or fairly suggests the processor configured to close isolation valves on the vehicle and fueling system in the combinations as claimed in claim 1 and claim 88.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Timothy P Kelly whose telephone number is (571)270-7615.  The examiner can normally be reached on M-F 8a-4p ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Craig M Schneider can be reached on (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Timothy P. Kelly/Primary Examiner, Art Unit 3753